Title: To James Madison from James Eastburn, 10 January 1817
From: Eastburn, James
To: Madison, James


        
          Sir
          Newyork. 10 Jany 1817.
        
        Will you permit me to lay before your Excellency the prospectus of a course of publications, which I should wish to usher before the public with the Sanction of your Excellencys name.
        I beg leave to refer your Excellency for my Character & standing, to the Hon: R. Rush, to whom I am personally known. I have the honor to be Sir Your most Obedient & very humble Servant
        
          James Eastburn
        
      